     Case 2:16-cv-02655-TLN-DMC Document 41 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SPEARS,                                     No. 2:16-CV-2655-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    EL DORADO COUNTY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Plaintiff’s motion to amend his operative second amended

19   complaint. ECF No. 38. He has properly filed a proposed third amended complaint alongside his

20   motion. ECF No. 39. Defendants previously moved to dismiss, raising statute of limitations

21   defenses that would bar many, if not all, of Plaintiff’s claims. See ECF Nos. 28, 32. The Court

22   granted Plaintiff the opportunity to seek leave to amend to address statute of limitations issues.

23   ECF No. 35.

24                  Defendants do not oppose Plaintiff’s motion to amend or granting Plaintiff an

25   opportunity to cure statute of limitations issues. ECF No. 40. Defendants ask the Court to screen

26   Plaintiff’s third amended complaint under 28 U.S.C. § 1914A. Id. at 2. The Court is inclined to do

27   so and will screen Plaintiff’s third amended complaint by separate order.

28   ///
                                                        1
     Case 2:16-cv-02655-TLN-DMC Document 41 Filed 03/23/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.       Plaintiff’s unopposed motion to amend (ECF No. 38) is GRANTED and

 3   this case will proceed on Plaintiff’s third amended complaint;

 4                  2.       Defendants’ motion to dismiss (ECF No. 28) is STRICKEN as going to a

 5   superseded complaint;

 6                  3.       The Clerk of the Court is directed to terminate Defendants’ motion to

 7   dismiss (ECF No. 28) as a pending motion; and

 8                  4.       After screening, should this case proceed on any non-barred claims,

 9   Defendants may move the Court to take appropriate action.

10

11   Dated: March 23, 2021
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
